Acknowledgement
This Notice of Allowance is in response to after final amendments filed 3/10/2021.
Reasons for Allowance
Claims 1, 3-5, 7-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 14, the closest prior art of record, Lau et al. (US 2016/0167633 A1) and Huff et al. (US 2020/0094801 A1), taken alone or in combination, does not teach the claimed method and braking systems for a vehicle for enabling non-driver brake requests to be generated by a brake boost assist subsystem of the braking system, when requested by a vehicle subsystem, even though the braking system is experiencing a fault or an anomaly, the braking system comprising: 
a primary braking system (PBS) having the brake boost assist subsystem; 
an electronic control unit (ECU) for controlling the PBS and the brake boost assist subsystem; 
a memory in communication with the ECU; 
a database stored in the memory and defining a plurality of category function codes defining what levels of braking operation may be provided by the PBS when one of a fault or an anomaly is detected; 
the ECU further being configured to implement a brake boost evaluation software module to determine whether to apply a requested level of braking being requested by a subsystem of the vehicle when at least one of a fault or anomaly is present, 
the ECU is further configured to determine if the requested level of braking exceeds a predetermined level of braking, before implementing the requested level of braking, and 
wherein the brake boost assist subsystem comprises a slave cylinder and an electric motor.
Specifically, Lau et al. discloses a similar braking system (i.e. hydraulic brake system 2 in Figure 1) for enabling non-driver brake requests (i.e. request signal 13) to be generated by a brake boost assist subsystem (i.e. brake force booster eBKV) comprising a slave cylinder and electric motor (see ¶0013) when requested by a vehicle subsystem (i.e. airbag device 7), even though the braking system is experiencing a fault or an anomaly (see ¶0031-0038), where the braking system comprises a PBS having the brake boost assist subsystem (see ¶0036) and an ECU for controlling the PBS and brake boost assist subsystem (see ¶0036), such that the ECU determines whether to apply a requested level of braking being requested by a subsystem (i.e. airbag device 7) of the vehicle when a fault or anomaly is present (see ¶0036-0038). However, the ECU of Lau et al. does not analyze the requested level of braking prior to implementing the requested level of braking. It would not be reasonable for one of ordinary skill in the art to modify Lau et al. to teach this claimed feature. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 12/22/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661